DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Toko (US. Pub: 2012/0212933 A1).
Regarding claim 1, Toko discloses (in at least figs. 1-2 and 6) a vehicle lamp comprising: a light source (2) that emits light of a predetermined wavelength ([0019]); a diffractive optical element (3; [0018])) that diffracts light emitted from the light source into a predetermined light distribution pattern (best seen in at least fig. 2); a wavelength conversion element (4) in which light forming the light distribution pattern is projected (see figs. 1 and 2), and that widens a wavelength band of incident light and emits the light (see figs. 1 and 2); and a projection lens (5) that projects the light distribution pattern projected on the wavelength conversion element (4); wherein the light source (2), the diffractive optical element (3), the wavelength conversion element (4), and the projection lens (5) are arranged in a straight line (best seen in fig. 6) along the emission direction of the light source (2). 
Regarding claim 2, Toko discloses (in at least figs. 1-2 and 6) the wavelength conversion element (4) includes a phosphor ([0024]).

Regarding claim 4, Toko discloses (in at least figs. 1-2 and 6) the wavelength conversion element (4) includes a plurality of types of the phosphors that emit light having different wavelengths ([0024]).
Regarding claim 5, Toko discloses (in at least figs. 1-2 and 6) the wavelength conversion element (4) transmits light incident from a side of the diffractive optical element (3) to a side of the projection lens (5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toko et al. (US. Pub: 2013/0250381 A1~hereinafter “Toko 381”) of record in view of Toko (US. Pub: 2012/0212933 A1~hereinafter “Toko 933”). 
Regarding claim 1, Toko 381” discloses (in at least figs. 1 and 2) a vehicle lamp comprising: a light source (1; [0028]) that emits light of a predetermined wavelength; a diffractive optical element (3) that diffracts light emitted from the light source (1) into a predetermined light distribution pattern; a wavelength conversion element (4) in which light forming the light distribution pattern is projected, and that widens a wavelength band of incident light and emits the light (see at least figs. 1 and 2); and a projection lens (5) that projects the light distribution pattern projected on the wavelength conversion element (4).
Toko 381” does not expressly disclose the light source, the diffractive optical element, the wavelength conversion element, and the projection lens are arranged in a straight line along the emission direction of the light source.
Toko 933” discloses (in at least fig. 6) wherein the light source (2), the diffractive optical element (3), the wavelength conversion element (4), and the projection lens (5) are arranged in a straight line (best seen in fig. 6) along the emission direction of the light source (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the light source, the diffractive optical element, the wavelength conversion element, and the projection lens of Toko 381” arranged in a straight line along the emission direction of the light source as disclosed by Toko 933”, since it has been held that rearranging parts of an invention involves only routine skill in the art.   
Regarding claim 2, Toko discloses (in at least figs. 1 and 2) the wavelength conversion element includes a phosphor ([0026]-[0027]).
Regarding claim 3, Toko 381” discloses (in at least figs. 1 and 2) the wavelength conversion element (4) emits some of incident light without wavelength conversion ([0042]).
Regarding claim 4, Toko 381” discloses (in at least figs. 1 and 2) the wavelength conversion element (4) includes a plurality of types of the phosphors that emit light having different wavelengths ([0039]).

Regarding claim 6, Toko 381” as modified by Toko 933” discloses all the claimed limitations except for the wavelength conversion element reflects light incident from a side of the diffractive optical element to a side of the projection lens.
However, Toko 381” discloses (in at least figs. 1 and 2) the vehicle lamp comprised of, in part, a light source (1; [0028]) that emits light of a predetermined wavelength; a diffractive optical element (3) that diffracts light emitted from the light source (1) into a predetermined light distribution pattern; a wavelength conversion element (4) in which light forming the light distribution pattern is projected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the vehicle lamp of Toko 381” as modified by Toko 933” such that the wavelength conversion element reflects light incident from a side of the diffractive optical element to a side of the projection lens, since it has been rearranging parts of an invention involves only routine skill in the art. 
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Toko et al. (US. Pub: 2013/0250381 A1~hereinafter “Toko 381”) of record in view of Toko (US. Pub: 2012/0212933 A1~hereinafter “Toko 933”) and further in view of Endo (JP: 2016-176996) of record. 
Regarding claim 7, Toko 381” as modified by Toko 933” discloses all the claimed limitations except for a Fourier transform lens is provided between the diffractive optical element and the wavelength conversion element.
Endo discloses (in at least figs. 1 and 5) a Fourier transform lens (32) is provided between the diffractive optical element (30) and the shielding member (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the Fourier transform lens of Endo between the diffractive optical element and the wavelength of Toko 381” as modified by Toko 933” in order to perform a Fourier transform on the light of the light source thereby condensing diffracted light. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875